Information to identify the case:
Debtor 1              Manuel Godinez Jr.                                          Social Security number or ITIN   xxx−xx−4538
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Western District of Texas

Case number: 19−11393−tmd




Order of Discharge                                                                                                          12/15
IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Manuel Godinez Jr.
                                                                          For the
                                                                          court:
           1/16/20
                                                                                         Barry D. Knight
                                                                                         Clerk of the Bankruptcy Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.
However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2




Official Form 318                                            Order of Discharge                                page 1
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
                                      United States Bankruptcy Court
                                        Western District of Texas
In re:                                                                                  Case No. 19-11393-tmd
Manuel Godinez, Jr.                                                                     Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0542-1           User: admin                  Page 1 of 2                   Date Rcvd: Jan 16, 2020
                               Form ID: 318                 Total Noticed: 30


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 18, 2020.
db             +Manuel Godinez, Jr.,    9001 Northgate Blvd., #219,    Austin, TX 78758-6409
17881711       +Cash Advance America Inc.,    3017 Douglas Blvd,    Roseville, CA 95661-3848
17881716       +Home Credit,   Attn: Bankruptcy,    Po Box 2394,    Omaha, NE 68103-2394
17881718       +Merchants & Professional Credit Bureau,     Attn: Bankruptcy,   5508 Parkcrest Dr Ste. 210,
                 Austin, TX 78731-4929
17917491       +PCS Metro Wireless,    2250 Lakeside Blvd.,    Richardson, TX 75082-4304
17881721       +Progressive Leasing,    P.O. Box 413110,    Salt Lake City, UT 84141-3110
17881724       +Sun Loan #360,   4410 E Riverside Drive,     Austin, TX 78741-4799
17881729      ++TEMPOE LLC DBA WHY NOT LEASE IT,     ATTN BOB HOLWADEL,    720 EAST PETE ROSE WAY SUITE 400,
                 CINCINNATI OH 45202-3576
               (address filed with court: Why Not Lease It,      1750 Elm Street Suite 1200,
                 Manchester, NH 03104)
17881726       +Texas Dps Credit Union,    Po Box 15346,    Austin, TX 78761-5346
17881727       +Title Max,   6503 Westminster Ave,    Westminster, CA 92683-3625
17881730        Woodforest Bank,    220 US-6,   Milford, PA 18337

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QJPLOWE.COM Jan 17 2020 05:38:00       John Patrick Lowe,    2402 East Main Street,
                 Uvalde, TX 78801-4943
ust            +E-mail/Text: ustpregion07.au.ecf@usdoj.gov Jan 17 2020 00:52:54
                 United States Trustee - AU12,     United States Trustee,    903 San Jacinto Blvd, Suite 230,
                 Austin, TX 78701-2450
17881709        EDI: ATTWIREBK.COM Jan 17 2020 05:38:00       AT&T Uverse,    P.O. Box 5014,
                 Carol Stream, IL 60197-5014
17881707       +E-mail/Text: mnapoletano@ars-llc.biz Jan 17 2020 00:53:33        Ability Recovery Service,
                 Attn: Bankruptcy,    Po Box 4262,    Scranton, PA 18505-6262
17881708       +EDI: PHINAMERI.COM Jan 17 2020 05:38:00       AmeriCredit/GM Financial,     Attn: Bankruptcy,
                 Po Box 183853,    Arlington, TX 76096-3853
17881710       +EDI: RMSC.COM Jan 17 2020 05:38:00       Care Credit,    950 Forrer Blvd.,    Dayton, OH 45420-1469
17881712       +E-mail/Text: bncnotices@becket-lee.com Jan 17 2020 00:53:41        Conn Appliances Inc,    Box 2358,
                 Beaumont, TX 77704-2358
17881713       +EDI: CCS.COM Jan 17 2020 05:38:00       Credit Collection Services,     Attn: Bankruptcy,
                 725 Canton St,    Norwood, MA 02062-2679
17881714       +E-mail/Text: bknotice@ercbpo.com Jan 17 2020 00:53:09        ERC/Enhanced Recovery Corp,
                 Attn: Bankruptcy,    8014 Bayberry Road,    Jacksonville, FL 32256-7412
17881715       +EDI: PHINAMERI.COM Jan 17 2020 05:38:00       GM Financial,    P.O. Box 183834,
                 Arlington, TX 76096-3834
17881717       +E-mail/Text: bncnotices@becket-lee.com Jan 17 2020 00:52:22        Kohls/Capital One,
                 Attn: Credit Administrator,    Po Box 3043,    Milwaukee, WI 53201-3043
17881719       +EDI: MID8.COM Jan 17 2020 05:38:00       Midland Funding,    2365 Northside Dr Ste 300,
                 San Diego, CA 92108-2709
17881720        E-mail/Text: bankruptcy@nationalcreditsystems.com Jan 17 2020 00:52:16
                 National Credit Systems, Inc.,     Attn: Bankruptcy,    Po Box 312125,    Atlanta, GA 31131
17882114       +EDI: PRA.COM Jan 17 2020 05:38:00       PRA Receivables Management, LLC,     PO Box 41021,
                 Norfolk, VA 23541-1021
17881723        EDI: NEXTEL.COM Jan 17 2020 05:38:00       Sprint,    P.O. Box 54977,    Los Angeles, CA 90054-0977
17881722        E-mail/Text: bankruptcy@speedyinc.com Jan 17 2020 00:52:32        Speedy Cash,
                 3611 North Ridge Road,    Wichita, KS 67205-1214
17881725       +EDI: RMSC.COM Jan 17 2020 05:38:00       Synchrony Bank/Walmart,    Attn: Bankruptcy,
                 Po Box 965060,    Orlando, FL 32896-5060
17881728       +EDI: VERIZONCOMB.COM Jan 17 2020 05:38:00       Verizon Wireless,     Attn: Bankruptcy,
                 500 Technology Dr, Ste 550,    Weldon Spring, MO 63304-2225
17881731       +EDI: WABK.COM Jan 17 2020 05:38:00       World Finance Corp/World Acceptance,     Attn: Bankruptcy,
                 Po Box 6429,   Greenville, SC 29606-6429
                                                                                                TOTAL: 19

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                          TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).
District/off: 0542-1                  User: admin                        Page 2 of 2                          Date Rcvd: Jan 16, 2020
                                      Form ID: 318                       Total Noticed: 30


              ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 18, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 16, 2020 at the address(es) listed below:
              John Patrick Lowe   pat.lowe.law@gmail.com, plowe@ecf.axosfs.com
              Nicholas M Wajda   on behalf of Debtor Manuel Godinez, Jr. nick@recoverylawgroup.com,
               r47098@notify.bestcase.com
              United States Trustee - AU12   ustpregion07.au.ecf@usdoj.gov
                                                                                            TOTAL: 3
